By the Court.
An equity of redemption cannot be sold by virtue of an execution at Law. Allison is therefore cntitled.to redeem : but Kirkland should stand in the place of Armstead, whose diebt he satisfied, and is entitled to have his money, with interest thereon, refunded by Allison, he being accountable to Allison for tlm. rents and profits of the house and lot, during the time that he has had them in possession.*

 The General"Assembly in 1812, passed-ánactSttBJíjfetíngan equity Df redemption to sale under an execution at i,aw.